Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 15-16, “a thickness between a top surface of the coating layer and a bottom layer of the wear plate” is indefinite as to how this “bottom layer” relates to For purposes of examination, it will be assumed that the thickness of the wear plate is measured between a top surface of the coating layer and a bottom surface of the substrate. Dependent claims 2-20 are indefinite due to their dependence from indefinite independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Document wo 93/24309 (Figures 1-2) in view of Kasper et al. (U.S. Patent 6,916,164; Figures 4 and 6; col. 2, lines 59-64, and col. 3, lines 21-51).
WO ‘309 discloses a vulcanizing device comprising:
a lower plate 3 inherently mounting a lower side mold;
segment shoes 2 having integral profile segments thereof for molding a tire tread portion;
a closure ring 1 surrounding the segment shoes, the closure ring having an inner surface cooperating with back surfaces of the segment shoes for radially moving the segment shoes;
an upper plate 4 inherently mounting an upper side mold; and
wear plates 5 on each of the lower plate, upper plate and closure ring such that the wear plates cooperate with sliding surfaces of the segment shoes (the inner surface of the closure ring and the back surfaces of the segment shoes defining a first sliding contact surface therebetween, and a surface of the lower plate and lower surfaces of the segment shoes defining a second sliding contact surface therebetween), wherein the wear plates include a low-friction, durable coating layer (of molybdenum; recited in 
WO ‘309 does not disclose that the coating layer of the wear plates comprises a ceramic coating layer on a substrate, nor that the wear plates are retained in respective recesses in the first and second sliding contact surfaces such that the coating layer of each wear plate protrudes from the respective recess.
However, it is well known to provide wear-resistant surfaces of conventional ceramic material for its known high-temperature, low-friction, durable properties.
Kasper et al. disclose a tire vulcanizing mold including wear plates 20 (having a surface layer 24 on a substrate 22; see Figure 6) positioned in respective recesses (as clearly shown in Figure 4) in the sliding contact surface between the inner surface of closure ring 10 and back surfaces of segment shoes 16, such that the depth of the recess is less than the thickness of the wear plate so that a top edge of the surface layer of the wear plate protrudes above the upper edge of a respective recess.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify WO ‘309 by providing the wear plate coating layer as a conventional ceramic material for its known high-temperature, low friction, durable properties. It would have been further obvious to a skilled artisan to provide the wear plates in respective recesses of the sliding contact surfaces such that the wear-resistant coating layer protrudes from the respective recess, as disclosed in Kasper et al., in order to facilitate anchoring of the wear plate in the sliding contact surface while assuring contact of the wear-resistant coating layer with the cooperating sliding surface.
.

Claims 4, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘309 in view of Kasper et al., as applied to claims 1-3, 5-14, 18, 18 and 20 above, and further in view of Wieder (U.S. Patent 6,981,858; Figures 12-19; col. 9, lines 17-21 and 42-45, and col. 10, lines 20-34).
WO ‘309 does not disclose wear plates including PTFE plugs/cuttings.
Wieder discloses a mold including wear plates 120 comprised of a wear resistant coating layer 158 on a substrate 160 (Figures 17-19; col. 10, lines 20-34), wherein the coating layer may be selected for wear resistance as well as for lubrication/reduced friction (col. 9, lines 17-21; col. 10, lines 25-29), and further discloses that the wear plates 120 may include plugs/cuttings 140 of PTFE (Figures 12-16; col. 9, lines 42-45). It would have been obvious to one of ordinary skill in the art at the time the invention 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES P MACKEY/Primary Examiner, Art Unit 1744